Case 2:20-cv-11406-VAR-RSW ECF No. 3 filed 07/16/20             PageID.16    Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


BENJAMIN JONES,

             Plaintiff,
                                                  Case No. 2:20-cv-11406
v.                                                Honorable Victoria A. Roberts

J. BROWN,

           Defendant.
______________________________/

                          ORDER TO CORRECT DEFICIENCIES

      This matter came before the Court on Benjamin Jones’ letters, which are

addressed “To Whom This [or These Words] May Concern.” (ECF No. 1.)

      Jones is a state prisoner at the Woodland Center Correctional Facility in Whitmore

Lake, Michigan. In a letter dated May 11, 2020, Jones states that he was assaulted by

corrections officer J. Brown at the Woodland Correctional Facility on August 17, 2019,

and that he wants to file a lawsuit for assault with excessive use of force. Jones also

alleges that Brown wrote a misconduct ticket about him, that he was locked in a room for

twelve days because he filed the misconduct report, and that the report was later “thrown

out” because of Brown’s lie.

      Jones seeks help because of the alleged impossibility of getting help at the

Woodland Correctional Facility. Id., PageID. 1.

      In a second letter dated May 17, 2020, Jones states that he is writing in hopes that

his letter will spark an investigation at the Woodland Correctional Facility. Jones states
Case 2:20-cv-11406-VAR-RSW ECF No. 3 filed 07/16/20              PageID.17     Page 2 of 3



that the facility is very corrupt; he reiterates that he was assaulted by J. Brown on August

17, 2019.

       Jones raises several other issues regarding the Woodland Correctional Facility,

including: a nurse’s denial of dialysis on July 15, 2019, after Jones refused a medical

assessment; threats that Lieutenant Neil Church directed at Jones on April 18, 2020; staff

members who assert lies on prison misconduct tickets; staff members’ lack of concern

for, or mistreatment of, bed-ridden patients; double-bunking in the infirmary and staff

members’ failure to observe patients on a routine basis; the mishandling of mail; the

deprivation of yard privileges; harassment by staff; lack of investigations of, and

responses to, grievances; the lack of heat and therapeutic diets; and delayed or

inadequate medical and psychological services. Id., PageID. 3-12.

       The Clerk of Court filed Jones’ letters as a civil rights action. However, Jones did

not prepay the filing fee. Nor did he apply for leave to proceed without prepayment of the

filing fee in accordance with 28 U.S.C. § 1915(a)(1), (a)(2). Accordingly, the Court

ORDERS Jones to do one of the following: (1) prepay the filing fee of $350.00, plus an

administrative fee of $50.00, for a total of $400.00; or (2) complete and submit to the

Clerk of Court an application to proceed without prepayment of the fees and costs for this

action and a certified statement regarding his trust fund account at the Woodland

Correctional Facility. The Court encloses a blank application for Jones to complete and

return if he is unable to prepay the filing fee.

       The Court also ORDERS Jones to complete a proper complaint, using the blank

form enclosed with this letter. The complaint must contain “a short and plain statement”

of Jones’ claim(s), see Fed. R. Civ. P. 8(a)(3), and also include the case number for this



                                               2
Case 2:20-cv-11406-VAR-RSW ECF No. 3 filed 07/16/20                PageID.18     Page 3 of 3



case, which is 20-11406. Jones must then mail the completed forms to the Clerk of this

Court. The address is 231 West Lafayette Blvd., Detroit, MI 48226. Upon receipt of the

complaint and the filing fee or an application to proceed without prepayment of the filing

fee, the Court will screen the complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A. But

if Jones fails to comply with this order within thirty (30) days of the date of this order, the

Court could dismiss this case for failure to prosecute.


                                           s/ Victoria A. Roberts
                                           VICTORIA A. ROBERTS
Dated: 7/16/2020                           UNITED STATES DISTRICT JUDGE




                                              3
